

Exhibit 10.53
THE PNC FINANCIAL SERVICES GROUP, INC.
EMPLOYEE STOCK PURCHASE PLAN
(amended and restated as of January 1, 2019)
ARTICLE I.    PURPOSE AND SCOPE OF THE PLAN
1.1.    Purpose. The PNC Financial Services Group, Inc. Employee Stock Purchase
Plan is intended to encourage employee participation in the ownership and
economic progress of the Corporation. The Plan as set forth herein is effective
for Option Periods beginning on or after January 1, 2019, and it supersedes and
replaces in its entirety the prior Employee Stock Purchase Plan (the "Prior
Plan"), as originally established effective as of June 1, 2003 and as amended
and restated from time to time thereafter, with respect to any such Option
Period. The Plan as in effect prior to this amendment and restatement shall
govern any Option Period beginning prior to January 1, 2019.
1.2.    Definitions. Unless the context clearly indicates otherwise, the
following terms have the meaning set forth below:
Board of Directors or Board means the Board of Directors of the Corporation.
Code means the Internal Revenue Code of 1986, as amended.
Common Stock means shares of the common stock, par value $5.00 per share, of the
Corporation.
Compensation means the regular remuneration paid to an Employee by the
Corporation or Designated Subsidiary which: (i) in the case of an Employee who
receives commission income, means commissions and (ii) in the case of any other
Employee, means base salary or wage amount, that, in either (i) or (ii), would
be included in the Employee's U.S. taxable income but for the fact that such
amount was contributed by the Employee to a tax-qualified plan pursuant to an
elective deferral under Section 401(k) of the Code, was contributed by the
Employee under a flexible benefit arrangement described in Section 125 of the
Code, or was deferred by the Employee's election pursuant to the terms of the
DCIP or any successor plan to the DCIP. For the avoidance of doubt, in the case
of an Employee who is paid outside of the United States, the Plan Manager shall
determine in its sole discretion such Employee's Compensation in a manner
consistent with the foregoing and the tax rules governing the jurisdiction where
such individual is primarily employed.
Compensation Committee means the Personnel and Compensation Committee of the
Board.
Continuous Service means the period of time, uninterrupted by a termination of
employment, that an Employee has been employed by the Corporation and/or a
Designated Subsidiary immediately preceding an Offering Date. Such period of
time will include any approved leave of absence. Notwithstanding the foregoing,
if the Employee's employment with the Corporation or a Designated Subsidiary has
ended and the Employee is receiving or is eligible to receive displacement
benefits under the DBP, the Employee's Continuous Service will be determined as
if the Employee's employment had not ended in such instance if the Employee
returns to employment with the Corporation or a Designated Subsidiary within 30
days of the


1



--------------------------------------------------------------------------------




Employee's termination of employment and the Employee immediately returns any
displacement benefits already paid to the Employee under the DBP.
Corporation means The PNC Financial Services Group, Inc.
DBP means The PNC Financial Services Group, Inc. Displacement Benefits Plan.
DCIP means The PNC Financial Services Group, Inc. and Affiliates Deferred
Compensation and Incentive Plan.
Designated Subsidiary means any Subsidiary that has been designated by the Plan
Committee to participate in the Plan.
Employee means any individual classified by the Corporation or a Designated
Subsidiary as an employee.
Exercise Date means June 30 and December 31 of each Plan Year.
Fair Market Value as it relates to a share of Common Stock means, as of any
given date, the closing price on the New York Stock Exchange for a share of
Common Stock on such date or, if no such price is reported for that day, on the
last preceding day for which such price is reported, or as otherwise determined
using any other reasonable method adopted by the Plan Committee in good faith
for such purpose that uses actual transactions in Common Stock as reported by a
national securities exchange or The Nasdaq Stock Market, provided that such
method is consistently applied.
ISP means the Corporation's Incentive Savings Plan.
Offering Date means July 1 and January 1 of each Plan Year.
Option Period or Period means the period beginning on an Offering Date and
ending on the next succeeding Exercise Date.
Option Price means the purchase price of a share of Common Stock hereunder as
provided in Section 3.1.
Participant means any Employee who (i) is eligible to participate in the Plan
under Section 2.1 hereof and (ii) elects to participate.
Plan means the Corporation's Employee Stock Purchase Plan, which is the Plan set
forth in this document, as the same may be amended from time to time in
accordance with the terms of Section 6.3.
Plan Account or Account means the account established and maintained under the
Plan in the name of the Participant.
Plan Committee means a committee of officers of the Corporation and/or
Designated Subsidiaries appointed by the Board of Directors or the Compensation
Committee, or its duly-


2



--------------------------------------------------------------------------------




appointed delegate, which committee of officers will administer the Plan as
provided in Section 1.3.
Plan Manager means any individual designated by the Plan Committee to manage the
operation of the Plan as herein provided or to whom the Plan Committee has duly
delegated any of its duties and obligations hereunder.
Plan Year means the twelve (12) consecutive month period beginning on January 1
and ending on the following December 31.
Retire, Retires, or Retirement means termination of Participant's employment
with the Corporation or a Designated Subsidiary at any time and for any reason
(other than termination by reason of the Participant's death or by the
Corporation or a Designated Subsidiary for cause and, if the Plan Committee so
determines prior to such divestiture, other than by reason of termination in
connection with a divestiture of assets or a divestiture of one or more
subsidiaries of the Corporation) on or after the date on which Participant
attains age fifty-five (55) and completes five (5) years of service, where a
year of service is determined in the same manner as the determination of a year
of vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.
Subsidiary means any company in which the Corporation owns, directly or
indirectly, shares possessing 50% or more of the total combined voting power of
all classes of stock.
1.3.    Administration of Plan; Delegation. Subject to oversight by the Board of
Directors or the Compensation Committee, the Plan Committee will have the
authority to administer the Plan and to make and adopt rules and regulations not
inconsistent with the provisions of the Plan or the Code. The Plan Committee or
the Plan Manager, if any, will adopt the form of all notices required hereunder.
Its interpretations and decisions in respect to the Plan will, subject as
aforesaid, be final and conclusive. The Plan Committee will have the authority
to appoint an Employee as Plan Manager and to delegate to the Plan Manager such
authority with respect to the administration of the Plan as the Plan Committee,
in its sole discretion, deems advisable from time to time.
The Board or the Compensation Committee may, in its sole discretion, delegate
authority hereunder, including but not limited to delegating authority to amend,
administer, interpret, construe or vary the Plan, to the extent permitted by
applicable law or administrative or regulatory rule.
1.4.    Effective Date of Plan. The effective date of the Plan is January 1,
2019.
1.5.    Extension or Termination of Plan. The Plan will continue in effect
through and including December 31, 2023, unless terminated prior thereto
pursuant to Section 4.3 or by the Board of Directors or the Compensation
Committee, each of which will have the right to extend the term of or terminate
the Plan at any time. Upon any such termination, the balance, if any, in each
Participant's Account will be refunded to the Participant, or otherwise disposed
of in accordance with policies and procedures prescribed by the Plan Committee
in cases where such a refund may not be possible.


3



--------------------------------------------------------------------------------




ARTICLE II.    PARTICIPATION
2.1    Eligibility. Effective beginning with the Option Period commencing on
January 1, 2019, each full-time Employee or rehired Employee, including those
serving on the Plan Committee or serving as Plan Manager, who on an Offering
Date will have at least six (6) months of Continuous Service, and each part-time
Employee (excluding peak-time employees who were not otherwise previously
participating in the Plan or the Prior Plan as full or part-time employees) or
rehired Employee who on an Offering Date will have at least twelve (12) months
of Continuous Service, may become a Participant by filing a notice with the Plan
Manager prior to such Offering Date. Participants who participated in the Prior
Plan will continue to participate in this Plan pursuant to the same elections
made under the Prior Plan until they make elections in accordance with Section
2.2, discontinue contributions, or otherwise terminate participation in
accordance with Article V. No Employee may participate in the Plan if said
Employee either (i) as of an Offering Date and before taking into account any
shares of common stock that may be purchased during such Option Period, would be
deemed for purposes of Section 423(b)(3) of the Code to possess 5% or more of
the total combined voting power or value of all classes of stock of the
Corporation or any Subsidiary or (ii) is not an employee on the date an option
is granted hereunder in accordance with Section 423 of the Code and the Treasury
Regulations promulgated thereunder.
2.2    Payroll Deductions.
(a)    Payment for shares of Common Stock purchased hereunder will be made by
authorized payroll deductions from each payment of Compensation in accordance
with instructions received from a Participant. Said deductions will be expressed
as a whole number percentage that is at least 1% but not more than 10%. A
Participant may not increase or decrease the percentage deduction during an
Option Period. However, a Participant may change the percentage deduction for
any subsequent Option Period by filing notice thereof with the Plan Manager
prior to the Offering Date on which such Option Period commences. Amounts
deducted from a Participant's Compensation pursuant to Section 2.2 will be
credited to the Participant's Account.
(b)    During an Option Period, a Participant may discontinue payroll deductions
and the payroll deductions previously made during that Option Period (unless
otherwise withdrawn in accordance with Section 5.1) shall remain in the
Participant's Account to purchase whole shares of Common Stock on the next
succeeding Exercise Date, provided that the Participant is an Employee as of
that Exercise Date (or otherwise remains eligible as of that Exercise Date in
accordance with Section 5.2 or 5.3), and any cash balance remaining in such
Participant's Account after such purchase will be refunded to the Participant
without interest unless such Employee again becomes a Participant in the
succeeding Option Period by filing a notice in accordance with Section 2.1
before such refund occurs.
(c)    Payroll deductions may be automatically suspended if, during a Plan Year,
a Participant becomes ineligible under the Plan pursuant to Sections 5.1 through
5.4 or has reached any applicable limit imposed by law or has taken a hardship
withdrawal from the ISP. For Participants that have been suspended due to
reaching any applicable limits imposed by law, payroll deductions will
recommence at the same percentage at the beginning of the next Plan Year if the
Participant continues to be eligible to participate and has not elected to
discontinue deductions. For Participants suspended because of a hardship
withdrawal from the ISP, payroll


4



--------------------------------------------------------------------------------




deductions previously made during the Option Period (unless otherwise withdrawn
in accordance with Section 5.1) shall remain in the Participant's Account to
purchase whole shares of Common Stock on the next succeeding Exercise Date,
provided that he or she is an Employee as of that Exercise Date (or otherwise
remains eligible as of that Exercise Date in accordance with Section 5.2 or
5.3), and any cash balance remaining in the such Participant's Account after
such purchase will be refunded to the Participant without interest unless such
Employee again becomes a Participant in the succeeding Option Period by filing a
notice in accordance with Section 2.1 before such refund occurs. Notwithstanding
the foregoing, effective January 1, 2019, hardship withdrawals from the ISP
shall result in a suspension of payroll deductions under this Plan only to the
extent required by the terms of the ISP.
(d)    Any cash balance remaining in the Participant's Account after the
purchase of Common Stock on an applicable Exercise Date that is not refunded to
the Participant in accordance with subsection (b) or (c) above will be carried
over to the next Option Period. Any Participant who discontinues payroll
deductions during an Option Period or who has such payroll deductions suspended
as a result of taking a hardship withdrawal from the ISP, may again become a
Participant for a subsequent Option Period by filing a notice in accordance with
Section 2.1.
ARTICLE III.    PURCHASE OF SHARES
3.1    Option Price. Effective beginning with the Option Period commencing on
January 1, 2019, the Option Price per share of the Common Stock sold to
Participants under the Plan will be 95% of the Fair Market Value of such share
on the Exercise Date of the Option Period; provided, however, in no event will
the Option Price per share be less than the par value of the Common Stock.
3.2    Purchase of Shares. On each Exercise Date, the amount in a Participant's
Account will be charged with the aggregate Option Price of the largest number of
whole shares of Common Stock which can be purchased with said amount. Shares of
Common Stock purchased by a Participant on any Exercise Date will be issued in
the manner most recently elected by the Participant and on file with the Plan
Manager.
3.3    Limitations on Purchase.
(a)    If any person entitled to purchase shares of Common Stock pursuant to any
offering under the Plan would be deemed for purposes of Section 423(b)(3) of the
Code to own stock (including any number of shares of Common Stock that such
person would be entitled to purchase under the Plan) possessing 5% or more of
the total combined voting power or value of all classes of stock of the
Corporation or any Subsidiary, the maximum number of shares of Common Stock that
such person shall be entitled to purchase pursuant to the Plan shall be reduced
to that number which, when added to the number of shares of stock that such
person is deemed to own (excluding any number of shares of Common Stock that
such person would be entitled to purchase under the Plan), is one less than such
5%. Any amounts withheld from a Participant's Compensation that cannot be
applied to the purchase of Common Stock by reason of the foregoing limitation
shall be refunded to the Participant without interest.
(b)    A Participant may not purchase shares of Common Stock having an aggregate
Fair Market Value of more than $25,000, determined as of the Exercise Date in


5



--------------------------------------------------------------------------------




accordance with Section 423(b)(8) of the Code, for any calendar year in which
one or more offerings under the Plan are outstanding at any time.
(c)    Notwithstanding anything in this Article III or the Plan to the contrary,
no Participant's purchase of Common Stock under the Plan will exceed the
limitations imposed by Section 423(b)(8) of the Code.
3.4    Transferability of Rights. Only Participants can exercise rights to
purchase shares hereunder. Such rights are not transferable.
ARTICLE IV.    PROVISIONS RELATING TO COMMON STOCK
4.1    Common Stock Reserved. As of January 1, 2019, there are 2,000,000 shares
of Common Stock authorized and reserved for use in accordance with the Plan,
subject to adjustment in accordance with Section 4.2, which includes all of the
shares authorized and reserved for issuance under the Prior Plan for Option
Periods beginning prior to January 1, 2014 and on or after January 1, 2009,
including the shares previously authorized that were issued as well as shares
that were not issued thereunder. The aggregate number of shares which may be
purchased thereafter under the Plan will not exceed the number of shares
reserved for the Plan.
4.2    Adjustment for Changes in Common Stock. Upon the occurrence of a
corporate transaction or transactions (including, without limitation, stock
dividends, stock splits, spin-offs, split-offs, recapitalizations, mergers,
consolidations or reorganizations of or by the Corporation (each, a "Corporate
Transaction")), the Plan Committee shall make those adjustments, if any, in
(i) the number, class or kind of shares or other securities that may be reserved
for purchase, or purchased, hereunder, and (ii) the Option Price that it deems
appropriate in its discretion to reflect the Corporate Transaction(s) such that
the rights of Participants are neither enlarged nor diminished as a result of
such Corporate Transaction or Transactions. All determinations hereunder shall
be made by the Plan Committee in its sole discretion and shall be final, binding
and conclusive for all purposes on all parties, including without limitation the
Participants. The Corporation shall determine the manner in which any fractional
shares will be treated.
4.3    Insufficient Shares. If the aggregate funds available for the purchase of
Common Stock on any Exercise Date would cause an issuance of shares in excess of
the number provided for in Section 4.1, then (i) the Plan Committee will
proportionately reduce the number of shares which would otherwise be purchased
by each Participant in order to eliminate such excess, (ii) any amounts
remaining in a Participant's Account immediately after such Exercise Date shall
be refunded to such Participant without interest; and (iii) the Plan will
automatically terminate immediately after such Exercise Date.
4.4    Confirmation. Each purchase of Common Stock hereunder will be confirmed
in writing to the Participant. A record of purchases will be maintained by
appropriate entries on the books of the Corporation.
4.5    Rights as Shareholders. The shares of Common Stock purchased by a
Participant on an Exercise Date will, for all purposes, be deemed to have been
issued and sold at the close of business on such Exercise Date. Prior to that
time, none of the rights or privileges of a shareholder of the Corporation will
exist with respect to such shares.


6



--------------------------------------------------------------------------------




ARTICLE V.    TERMINATION OF PARTICIPATION
5.1    Voluntary Withdrawal. No voluntary withdrawals will be permitted from the
Plan.
5.2    Retirement. A Participant who Retires during an Option Period shall have
any cash balance remaining in the Participant's Plan Account as of the date of
such Retirement refunded to the Participant without interest.
5.3    Ceasing to be an Employee of a Designated Subsidiary. A Participant who
ceases to be eligible under Section 2.1 during an Option Period because the
Participant's employer, while remaining a Subsidiary, ceases to be a Designated
Subsidiary shall have any cash balance remaining in the Participant's Account
applied toward the purchase of whole shares of Common Stock on the next
succeeding Exercise Date and any cash balance remaining in the Participant's
Plan Account after such purchase will be refunded to the Participant without
interest.
5.4    Death During an Option Period. If a Participant ceases to be eligible
under Section 2.1 during an Option Period because of the Participant's death
while employed by the Corporation or a Designated Subsidiary, the cash balance
remaining in the Participant's Plan Account will be distributed without interest
to the Participant's designated beneficiary or, in the absence of an effective
beneficiary designation, to the Participant's personal representative or, if no
personal representative has qualified, to the persons entitled thereto under the
laws of descent and distribution. During the Participant's lifetime, a
Participant may file a beneficiary designation with the Corporation in such
manner and form as the Corporation may from time to time direct.
5.5    Other Termination of Eligibility. If a Participant ceases to be eligible
under Section 2.1 during an Option Period because the Participant's employment
with the Corporation or a Designated Subsidiary has ended for any reason (other
than Retirement for periods prior to July 1, 2014), the cash balance remaining
in the Participant's Plan Account will be refunded or distributed without
interest to the Participant; provided, however, that this Section 5.5 shall not
apply under circumstances set forth in Sections 5.2, 5.3 or 5.4.
5.6    Refund or Distribution Upon Termination of Participation. Notwithstanding
anything in this Article V or Section 2.2 to the contrary, in cases where a
refund or distribution in accordance with the provisions of Article V or Section
2.2 may not be possible or practicable, the cash balance remaining in the
Participant's Plan Account will be disposed of as determined by the Plan
Committee.
ARTICLE VI.    GENERAL PROVISIONS
6.1    Notices. Any notice, which a Participant files pursuant to the Plan,
shall be made as prescribed by the Plan Committee or the Plan Manager, if any,
and will be effective only when such notices are received by the Plan Manager.
6.2    Condition of Employment. Neither the creation of the Plan nor
participation therein will be deemed to create any right of continued employment
or in any way affect the right of the Corporation or a Designated Subsidiary to
terminate an Employee's employment.


7



--------------------------------------------------------------------------------




6.3    Amendment of the Plan. The Board of Directors or the Board's Personnel
and Compensation Committee may at any time, or from time to time, amend the Plan
in any respect, except that, without approval of the shareholders, no amendment
may increase the aggregate number of shares reserved under the Plan other than
as provided in Section 4.2, materially increase the benefits accruing to
Participants, or materially modify the requirements as to eligibility for
participation in the Plan. Any amendment of the Plan must be made in accordance
with applicable provisions of the Code and/or any regulations issued thereunder,
with any other applicable law or regulations, and with any applicable
requirements of the principal exchange upon which the Common Stock is listed.
6.4    Application of Funds. All funds received by the Corporation by reason of
purchases of Common Stock hereunder may be used for any corporate purpose.
6.5    Legal Restrictions. The Corporation will not be obligated to sell shares
of Common Stock hereunder if counsel to the Corporation determines that such
sale would violate any applicable law or regulation.
6.6    Internal Revenue Code and ERISA Considerations. The Plan is intended to
constitute an "employee stock purchase plan" within the meaning of Section 423
of the Code with respect to the purchase of Common Stock under the Plan by each
Participant (other than with respect to the purchase of Common Stock under the
Plan by a Participant who Retires during an Option Period and purchases Common
Stock on the next succeeding Exercise Date) and shall be interpreted in a manner
consistent with Sections 423 of the Code and 1.423 of the Treasury Regulations
promulgated thereunder. The Plan is not intended and shall not be construed as
constituting an "employee benefit plan," within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.
6.7    Gender. Whenever used herein, use of any gender will be applicable to
both genders.
6.8    Governing Law. The Plan and all rights and obligations thereunder will be
constructed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to its conflict of laws provisions, and any
applicable provisions of the Code and the related regulations.


8

